NUMBER 13-15-00480-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

CHARLES LINDER FLOYD,                                                  Appellant,

                                             v.

WHARTON COUNTY, ET AL,                                                  Appellee.


                    On appeal from the 329th District Court
                         of Wharton County, Texas.


                                        ORDER
             Before Justices Rodriguez, Benavides, and Perkes
                             Order Per Curiam

       The appellant’s brief in the above cause was received by this Court on September

16, 2016. The brief fails generally to comply with Rules 9.4(i)(3), 9.5(e), and 38.1(b), (c),

(h), and (k) of the Texas Rules of Appellate Procedure. See generally TEX. R. APP. P.

9.4., 9.5, 38.1. The brief does not contain a certificate of compliance stating the number

of words in the document. See TEX. R. APP. P. 9.4(i)(3). A certificate of service is
required. See TEX. R. APP. P. 9.5(e). The brief does not contain a table of contents with

references to the pages of the brief as required by Rule 38.1(b); does not contain an index

of authorities arranged alphabetically and indicating the pages of the brief where the

authorities are cited as required by Rule 38.1(c); does not contain a summary of the

argument containing a succinct, clear, and accurate statement of the arguments made in

the body of the brief as required by Rule 38.1(h); and does not contain an appendix with

necessary contents as required by Rule 38.1(k).

       Accordingly, we ORDER appellant to file an amended brief that complies with

these rules within ten days from the date of receipt of this notice. If another brief that

does not comply is received by the Court, the Court may strike the brief, prohibit appellant

from filing another, and proceed as if appellant had failed to file a brief, under which

circumstances the Court may affirm the judgment or dismiss the appeal. See id. 38.9(a),

42.3(b), (c).

       IT IS SO ORDERED.

                                                               PER CURIAM



Delivered and filed the
27th day of September, 2016.




                                             2